Case 20-21595-GLT     Doc 149     Filed 09/10/20 Entered 09/10/20 14:29:03   Desc Main
                                 Document      Page 1 of 6


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      IN RE:                                   ) Case No. 20-21595-GLT
                                               )
      Majestic Hills, LLC,                     ) Chapter 11
                                               )
      Debtor,                                  )
      ________________________________         )
      NVR, Inc. d/b/a Ryan Homes,              )
             Plaintiff,                        ) Adv. Pro. No. 20-2084-GLT
      v.                                       )
      Majestic Hills, LLC, et al.,             )
             Defendants,                       )
      ________________________________         )
      Douglas E. Grimes and                    )
      Suzanne M. Grimes,                       ) Adv. Pro. No. 20-2088-GLT
             Plaintiffs,                       )
      v.                                       )
      Majestic Hills, LLC, et al.,             )
             Defendants,                       )
      ________________________________         )
      Christopher Phillips and                 )
      Elizabeth Phillips,                      ) Adv. Pro. No. 20-2089-GLT
             Plaintiffs,                       )
      v.                                       )
      Majestic Hills, LLC, et al.,             )
             Defendants,                       )
      ________________________________         )
      Christopher Phillips and                 )
      Elizabeth Phillips,                      ) Adv. Pro. No. 20-2090-GLT
             Plaintiffs,                       )
      v.                                       )
      NVR, Inc. d/b/a Ryan Homes, et al.,      )
             Defendants,                       )
      ________________________________         )
      Jeanne Hecht,                            )
             Plaintiff,                        ) Adv. Pro. No. 20-2091-GLT
      v.                                       )
      Majestic Hills, LLC, et al.,             )
             Defendants,                       )
      ________________________________         )
                                               )
      Jeffrey Swarek and                       )
      Christine Swarek,                        ) Adv. Pro. No. 20-2092-GLT
             Plaintiffs,                       )
      v.                                       )
      Majestic Hills, LLC, et al.,             )
             Defendants,                       )
Case 20-21595-GLT             Doc 149       Filed 09/10/20 Entered 09/10/20 14:29:03                     Desc Main
                                           Document      Page 2 of 6


          ________________________________                      )
          Brian Sanders, Jessica Sanders,                       )
          Rajiv Bhatt, and Namrata Bhatt,                       ) Adv. Pro. No. 20-2093-GLT
          v.                                                    )
          NVR, Inc. d/b/a Ryan Homes, et al.,                   )
                 Defendants,                                    )
          ________________________________                      )
          North Strabane Township,                              )
                 Plaintiff,                                     ) Adv. Pro. No. 20-2094-GLT
          v.                                                    )
          Majestic Hills, LLC, et al.,                          )
                 Defendants,                                    )
          ________________________________                      )


                   RESPONSE TO EXPEDITED MOTION TO REQUEST A STATUS
                      CONFERENCE TO BE HELD ON AN EXPEDITED BASIS

          AND NOW, comes Parkridge Development LLC (“Parkridge”), by and through its

 undersigned legal counsel, and files this Response To Expedited Motion To Request A Status

 Conference To Be Held On An Expedited Basis by the above-captioned Debtor1 (the “Motion”),

 and in support thereof avers as follows:


                                           I.       INTRODUCTION

          As a preliminary matter, Parkridge does not object to the expedited hearing or the entry

 of an agreeable consent order regarding discovery. Rather, as set forth more fully below,

 Parkridge objects to the imposition of inappropriate financial disclosures unilaterally demanded

 by one party against Parkridge but not imposed against all other parties.

          Parkridge is a former member of debtor Majestic Hills, LLC (“Majestic Hills”), having

 been only recently named as a party defendant in one of the numerous lawsuits now before this

 Court. Parkridge intends to participate in good faith in the Court ordered mediation and has

 agreed to almost the entirety of the proposed “consent order” regarding pre-mediation


 1
          Capitalized terms used but not specifically defined herein shall be given the meanings ascribed to such
 terms in the Motion.
                                                          2
Case 20-21595-GLT        Doc 149      Filed 09/10/20 Entered 09/10/20 14:29:03             Desc Main
                                     Document      Page 3 of 6


 disclosures and limited discovery. Parkridge does not consent to an unreasonable disclosure

 requirement apparently being pushed by one defendant, which would require onerous financial

 disclosures from Parkridge – a requirement not supported by law, not shared equally among the

 many defendants and not necessary for a successful mediation.

                                      II.     BACKGROUND

        Parkridge is a former member of Majestic Hills having sold its membership interest back

 to Majestic Hills in 2017. Parkridge has been barely involved in the various lawsuits which have

 been filed against Majestic Hills and the various other defendants. Indeed it was not named as a

 defendant by any party in any of the numerous lawsuits until December 2019, when it was added

 as a defendant in a Second Amended Complaint in the state court action removed to this Court at

 Adv. Pro. No. 20-2089-GLT (the “Phillips Adversary Proceeding”). Parkridge was not served

 with this Second Amended Complaint nor had it accepted service prior to Majestic Hills filing

 bankruptcy nor was Parkridge served with the notice of removal or other filings in the Philips

 Adversary Proceeding. Parkridge did not have the opportunity to respond to the Complaint

 (suffice it to say the allegations are wildly inaccurate and legally deficient) nor had it engaged in

 any of the massive amount of discovery which had taken place federal court case in which NVR

 is the plaintiff. Significantly, Parkridge had not been made a party to the federal court action

 filed by NVR, which had been litigated for over a year. In short, Parkridge is an afterthought

 defendant, at best.

        Around the time Majestic Hills initiated this bankruptcy action, its counsel contacted

 counsel for Parkridge and indicated he was negotiating an agreement with Majestic Hills’

 insurers Mutual Benefit Insurance Company and Westfield Insurance Company which involved

 the insurers agreeing to pay policy proceeds into the estate, and not pursue actions for

 declaratory judgment for declarations they had no duty to defend or indemnify Majestic Hills.
                                                  3
Case 20-21595-GLT        Doc 149     Filed 09/10/20 Entered 09/10/20 14:29:03            Desc Main
                                    Document      Page 4 of 6


 Counsel for Parkridge was advised that the insurers required Parkridge to sign off on the

 settlement because of its status as a former member, with a possible claim for a defense and

 indemnification under the policies at issue. After review and with the belief that it was the best

 course of action not to stand in the way of the proposed settlement, Parkridge consented that it go

 forward.

         Recently, the Court has ordered that all of the parties participate in a mediation and

 develop an agreed to format for pre-mediation disclosures and some form of limited discovery.

 Counsel for Parkridge attended the meet and confer call regarding pre-mediation disclosures and

 discovery, and heard nothing relative to Parkridge being subject to any type of financial

 disclosure. Indeed, a draft “Consent Order” was circulated and similarly did not require financial

 disclosures from Parkridge. Subsequently, a revised consent order was circulated with text

 containing a legally unsupportable requirement that:

                (6) a written representation by each of JND Properties, Inc., JND
         Properties, LLC and Park Ridge, LLC that each have assets available to satisfy a
         judgment that exceeds $10 million or, if less than $10 million, current financial
         documentation, including but not limited to, a statement of assets and liabilities,
         balance sheet, profit & loss, cash flow statement, and/or other similar financial
         documentation, that evidences JND Properties, Inc.’s, JND Properties, LLC’s and
         Park Ridge, LLC’s current financial/economic condition, with the Parties’
         understanding that JND Properties, Inc., JND Properties, LLC and Park Ridge,
         LLC will only be required to provide such representation and/or financial
         documentation to those Parties who execute an appropriate NDA (which NDA
         shall provide for the disclosure/use of said representation and/or financial
         documentation at mediation at the mediator’s discretion) and agree that said
         information shall be considered Confidential Information;

         This language as it relates to Parkridge was never discussed with Counsel for Parkridge

 and never agreed to. It is counsel for Parkridge’s understanding this requirement is being pushed

 by counsel for NVR, a defendant in the many state court cases and a plaintiff in a federal court

 case.   NVR never sued Parkridge and never attempted to add Parkridge as an additional

 defendant in any of the numerous cases in which it is a party. Parkridge has indicated its
                                                 4
Case 20-21595-GLT        Doc 149     Filed 09/10/20 Entered 09/10/20 14:29:03            Desc Main
                                    Document      Page 5 of 6


 agreement to the entirety of the proposed consent order with the exception of its objection to the

 financial disclosure obligation which is not applied equally to all party defendants.

                                        III.   ARGUMENT

        The financial disclosures which NVR is demanding Parkridge (and not all other

 defendants) make would not be discoverable in litigation and are not necessary for a successful

 mediation. Essentially, what the proposed disclosure requirement seeks is discovery in executing

 upon a judgment.

        Under both Federal and Pennsylvania law, discovery of assets and other financial

 discovery is characterized as discovery in aid of execution, and is not typically permitted until

 judgment has been entered. F.R.C.P. 69; see ITOCHU Int'l, Inc. v. Devon Robotics, LLC, 303

 F.R.D. 229 (E.D. Pa. 2014) (discussing post-judgment asset discovery under Rule 69); see also

 Pennsylvania Rules of Civil Procedure, Rule 3117. Pennsylvania courts have held that parties

 have privacy interests in their financial information, which raises public policy concerns. Linde

 v. Linde, 2019 P.A. Super 331, 222 A.3d 776 (2019). Consequently, Pennsylvania federal courts

 have not permitted discovery of assets to go forward in the absence of a judgment. See Victor v.

 Lawler, No. 3_08-CV-1374, 2011 BL 446303 (M.D. Pa. May 25, 2011) (holding that the

 plaintiff’s request for a preliminary injunction to identify assets was premature and speculative

 absent a judgment and finding that “in short, these issues must await the litigation of the merits

 of this case”); see also Kontonotas v. Hygrosol Pharmaceutical Corp., CIVIL ACTION NO. 07-

 4989., 2009 BL 130663 (E.D. Pa. June 18, 2009) (denying a motion to compel discovery seeking

 information related to loans, tax returns, bank account monthly statements, and stock ownership,

 but noting that such discovery could possibly be permitted in aid of execution of a judgment, if

 one was obtained); see also Mobile Transp. Techs., Inc. v. S.I. Scooterworks LLC, 176 F. Supp.

 2d 340 (E.D. Pa. 2001) (staying discovery in aid of execution upon reopening the judgment); see
                                                  5
Case 20-21595-GLT         Doc 149      Filed 09/10/20 Entered 09/10/20 14:29:03              Desc Main
                                      Document      Page 6 of 6


 also Farkas v. Rich Coast Corp., No. 1_14-CV-272, 2017 BL 464094 (M.D. Pa. Dec. 28, 2017)

 (holding that asset discovery was premature and presumptuous).

        Simply put, there is no legal basis for the inclusion of the disclosure requirement insisted

 upon by one party. This information would not be obtainable via discovery in the federal court

 action or any of the state court actions. Additionally, the disclosure requirement is all the more

 unreasonable in light of the fact that 1) it is not applicable equally to all defendants; 2) it is not a

 priority to the majority of the parties and 3) it is completely unnecessary for a mediation; (4) it

 was not discussed with Parkridge at the meet and confer and (5) Parkridge is an afterthought

 defendant in only one of the many cases and has not even been served in any adversary

 proceeding or underlying case.

                                        IV.     CONCLUSION

        Wherefore, Parkridge respectfully requests that this Honorable Court deny any effort to

 impose financial disclosure requirements on Parkridge and enter an Order substantially in the

 form attached hereto.



 Date: September 10, 2020               BUCHANAN INGERSOLL & ROONEY PC

                                By:     /s/ Zakarij O. Thomas
                                        Zakarij O. Thomas (PA Id. No. 87385)
                                        William J. Moorhead, Esq. (PA Id. No. 52761)
                                        Union Trust Building
                                        501 Grant Street
                                        Suite 200
                                        Pittsburgh, PA 15219
                                        Tel: (412) 562-8800
                                        Fax: (412) 562-1041

                                        Counsel for Parkridge Development LLC




                                                    6
